Mr. Presiding Justice Thompson delivered the opinion of the court. 4. Intoxicating liquors, § 247*—when death of person due to intoxication of another is question for jury. In an action by a wife under the Dramshop Act, sec. 9 (J. & A. ¶ 4609), for injury to her means of support, resulting from her husband having been killed by one to whom the defendant saloon keeper had sold intoxicating liquor, held that the question - whether the intoxication was the proximate cause of the killing was for the jury.